Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
In response to Non-Final Office Action mailed on 01/28/2021, applicants’ response dated 04/28/2021 is acknowledged; in said response applicants’ have amended claim 2. Thus, amended claims 2-10, 12, 13, 15, 16 and 19-23 are pending in this application are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10, 12, 13, 15, 16 and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Douma et al., (US 2003/0167544 A1, claiming priority to US Application No.: 09/751,687 filed on 12/29/2000, in IDS) and further in view of Wu et al., (J. Cereal Sci., 1997, Vol. 25: 49-56), van Mechelen et al., (Plant Mol. Biol., 1999, Vol. 39: 1283-1298),  Kobayashi1 et al., (J. Inst. Brew., 2000, Vol. 106(2): 107-110, in IDS) and Kobayashi2 et al., (J. Biosci. Bioeng., 2000, Vol. 90(1): 69-73, in IDS).
Claims 2-10, 12, 13, 15, 16 and 19-23 are directed to a product/beverage manufactured from a product produced from a barley plant … wherein the barley plant has mutation in the LOX-1 gene causing a total loss of LOX-1 activity … said beverage has a concentration of trihydroxyoctadecenoic acid of not more than 14.7 ppm and said beverage is beer having improved flavor stability and foam stability, and the product produced from barley has a nonenal of not more than 11.9 ppb … and the barley plant is selected by a selection method of LOX-1 deficient barley; …said product is a wort composition, beverage, non-fermented beverage, said beverage having stable organoleptic qualities (as in claims 2-10, 12, 13, 15 and 16) and to a method producing a malt composition, wort composition or a combination thereof from said barley plant (as in claims 19-23).
Douma et al., (supra) disclose a product produced from a barley plant, or a part thereof, wherein the barley plant has mutation in LOX-1 gene causing total loss of LOX-1 activity, said product is a wort composition, beverage, non-fermented beverage, said beverage having stable organoleptic qualities and to a method producing a malt composition, wort composition or a combination thereof from said barley plant including production of beer from said mutant barley plant having reduced or total loss of LOX-1 activity and the product produced from barley has a very low nonenal content ranging from 0.005-0.205 ppb (TABLE 3); 0.019-0.035 ppb (TABLE 4); 0-044, 0.037, 0.046 ppb (TABLE 5); 0.053, 0.054, 0.063 ppb (TABLE 7) and paragraphs [0005], [0010], [0034], [0096] and [0165-0170]. Applicants’ are also directed to the following paragraphs in said disclosure: Abstract; paragraphs [0001], [0005-0011], [0009-0011], [0034] [0038-0040], 
Examiner also finds support for his position in the following enclosed sections of Douma et al., (US 2003/0167544 A1, claiming priority to US Application No.: 09/751,687 filed on 12/29/2000):

    PNG
    media_image1.png
    181
    306
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    123
    320
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    157
    326
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    161
    318
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    471
    326
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    222
    308
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    85
    322
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    105
    354
    media_image8.png
    Greyscale

The beer/beverage disclosed by Douma et al., (US 2003/0167544 A1) has 72 fold lower level of T2N in fresh beer produced by reference LOX-1 mutant barley and in aged beer has 14.4 fold lower level of T2N in beer produced by reference LOX-1 mutant barley as compared to instant application invention/claims (see TABLE 3; paragraph [0164]); T2N is 0.005 ppb, i.e., 0.36/0.005 = 72 fold lower T2N content in fresh beer than the instant application, and in aged beer/7 DAY, the T2N is 0.025 ppb, i.e., 0.36/0.025 = 14.4 fold lower T2N content than the instant application. Examiner as a ready reference has reproduced below certain relevant sections from Douma et al., (US 2003/0167544 A1):

    PNG
    media_image9.png
    879
    352
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    501
    679
    media_image10.png
    Greyscale

Specifically regarding the barley plant is selected by a selection method of LOX-1 deficient barley; examiner also takes the position that the reference of Douma et al., (US 2003/0167544 A1) do indeed teach various methods of determining and selecting barley plants with the desired LOX-1 activity or loss of LOX-1 activity, as said reference teaches methods and assays for determining the activity of LOX-1 from plant tissues of selected plants. Applicants’ are directed to the following sections in Douma et al., (US 2003/0167544 A1) and reproduced below: 

    PNG
    media_image11.png
    55
    294
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    64
    310
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    197
    302
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    150
    313
    media_image14.png
    Greyscale

Additionally at the time of the instant invention, the prior art also teaches the following:
Analogous art, Wu et al., (J. Cereal Sci., 1997, Vol. 25: 49-56) provide clear teaching, suggestion and motivation to a skilled artisan for adopting methods and assays for determining the genotypic variability of barley lipoxygenases and specifically screening barley lines for LOX-null allele mutations and LOX-1 activity and suggest malting barley cultivars might be reduced (i.e., LOX-1 activity) through breeding employing the disclosed assays and methods; see Abstract; col. 1, page 50; Enzyme assays, pages 51-52; Table III & Table IV, page 55; and entire document.
Similarly, analogous art, van Mechelen et al., (Plant Mol. Biol., 1999, Vol. 39: 1283-1298) also provide clear teaching, suggestion and motivation for adopting molecular methods for characterization of lipoxygenase genes in the chromosomes and expression in any barley plant of interest, methods for selection at the DNA level (chromosomal mapping) and at the RNA level (gene transcripts) for variants and mutants of interest; see Abstract; col. 2, page 1285; Southern Analysis, RFLP mapping, analysis of lipoxygenase transcripts in barley, page 1292; Discussion, pages 1294-1296; and entire document.   
Specifically regarding said beverage has a concentration of trihydroxyoctadecenoic acid of not more than 14.7 ppm and said beverage is beer (as in claim 2); the following references provide teaching, motivation and suggestion including method for determination of concentration of trihydroxyoctadecenoic acid in a beverage/ beer.
Kobayashi1 et al., (J. Inst. Brew., 2000, Vol. 106(2): 107-110, in IDS) have disclosed a beverage/beer having stable organoleptic qualities … manufactured from a barley plant … having a concentration of trihydroxyoctadecenoic acid not more than 6-15 ppm (Abstract; Fig. 3 & TABLE I, page 109; TABLE II, page  110; and entire document). The reference clearly teaches that the mono-, di-, trihydroxy- and hydroepoxy acids are split into flavor active carbonyl such as hexanal, nonenal, hexenal and nonadienal in beer (see col. 1, second paragraph, page 107), since the concentration of trihydroxyoctadecenoic acid not more than 6-15 ppm in said reference beers, examiner takes the position reference beverage/beer inherently comprises at most 0.36 ppb trans-2-nonenal (T2N).
Kobayashi2 et al., (J. Biosci. Bioeng., 2000, Vol. 90(1): 69-73, in IDS) have disclosed a beverage/beer having stable organoleptic qualities … manufactured from a barley plant having very low level of lipoxygenase activity and the average content of 
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Wu et al., van Mechelen et al., Kobayashi1 et al., and Kobayashi2 et al., will be able to modify Douma et al., teaching and combine said teachings to develop a product/beverage manufactured from a product produced from a barley plant … wherein the barley plant has mutation in the LOX-1 gene causing a total loss of LOX-1 activity … said beverage has a concentration of trihydroxyoctadecenoic acid of not more than 14.7 ppm and said beverage is beer, and the product produced from barley has a nonenal of not more than 11.9 ppb … and the barley plant is selected by a selection method of LOX-1 deficient barley; …said product is a wort composition, beverage, non-fermented beverage, said beverage having stable organoleptic qualities (as in claims 2-10, 12, 13, 15 and 16) and to a method producing a malt composition, wort composition or a combination thereof from said barley plant (as in claims 19-23).
Given this extensive teaching in prior art: Douma et al., Wu et al., van Mechelen et al., Kobayashi1 et al., and Kobayashi2 et al., i.e., a product/beverage manufactured having improved flavor stability and foam stability, and the product produced from barley has a nonenal of not more than 11.9 ppb … and the barley plant is selected by a selection method of LOX-1 deficient barley; …said product is a wort composition, beverage, non-fermented beverage, said beverage having stable organoleptic qualities and to a method producing a malt composition, wort composition or a combination thereof from said barley plant, as taught by the instant invention and as claimed in claims 2-10, 12, 13, 15, 16 and 19-23 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”.
Hence, the above references render claims 2-10, 12, 13, 15, 16 and 19-23 prima facie obvious to one of ordinary skill in the art.  
Therefore, claims 2-10, 12, 13, 15, 16 and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Douma et al., (US 2003/0167544 A1, claiming priority to US Application No.: 09/751,687 filed on 12/29/2000, in IDS) and further in view of Wu et al., (J. Cereal Sci., 1997, Vol. 25: 49-56), van Mechelen et al., (Plant Mol. Biol., 1999, Vol. 39: 1283-1298),  Kobayashi1 et al., (J. Inst. Brew., 2000, Vol. 106(2): 107-110, in IDS) and Kobayashi2 et al., (J. Biosci. Bioeng., 2000, Vol. 90(1): 69-73, in IDS).
Applicants’ have traversed the above 103 rejection with the following arguments (see page 5 of Applicants’ REMARKS dated 04/28/2021). 
Applicants’ argue “…Without acquiescing to the merits of the rejection, Applicant has amended independent claim 2 to recite that the beverage is beer having improved flavor stability and foam stability.
In making the rejection, the Examiner alleges that Kobayashi 1 and Kobayashi 2 suggests a beverage/beer having stable organoleptic qualities manufactured from a barley plant. See Page 11-12 of the Office Action. Kobayashi 1 and Kobayashi 2, however, fail to teach or suggest the claimed beer having improved flavor stability and foam stability. Since the combination of the cited references fails to teach or suggest each and every element of the claims, the claims are not rendered obvious over the cited references. Applicant therefore requests reconsideration and withdrawal of the rejection.”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 01/28/2021 and additionally for the following reasons. 
Contrary to applicants’ arguments, examiner maintains the position Douma et al., (US 2003/0167544 A1) do indeed teach beverage having a reduced content of the off-flavor compound trans-2-nonenal such that the flavor stability of the beverage, e.g., beer, during storage and on exposure to elevated temperatures is improved, relative to a control beverage (see paragraphs [0034], [0096] and [0149]; reproduced below):

    PNG
    media_image15.png
    217
    300
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    165
    305
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    178
    307
    media_image17.png
    Greyscale

Contrary to applicants’ arguments, examiner maintains the position Kobayashi2 et al., (J. Biosci. Bioeng., 2000, Vol. 90(1): 69-73, in IDS) do indeed teach beverage having a reduced content of mono-,di-, and trihydroxyoctadecenoic acid in beverage by inhibiting lipoxygenase activity results in foam stability (see paragraphs Abstract; col. 2, page 69, col. 2, page 72; reproduced below): 

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Col. 2, page 69

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

Col. 2, page 72

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


The combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 2-10, 12, 13, 15, 16 and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Douma et al., (US 2003/0167544 A1, claiming priority to US Application No.: 09/751,687 filed on 12/29/2000, in IDS) and further in view of Wu et al., (J. Cereal Sci., 1997, Vol. 25: 49-56), van Mechelen et al., (Plant Mol. Biol., 1999, Vol. 39: 1283-1298),  Kobayashi1 et al., (J. Inst. Brew., 2000, Vol. 106(2): 107-110, in IDS) and Kobayashi2 et al., (J. Biosci. Bioeng., 2000, Vol. 90(1): 69-73, in IDS).
Conclusion
	 Claims 2-10, 12, 13, 15, 16 and 19-23 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652